

113 S2982 IS: Perpetual POW/MIA Stamp Act of 2014
U.S. Senate
2014-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2982IN THE SENATE OF THE UNITED STATESDecember 4, 2014Mr. Toomey introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo provide for the issuance of a forever stamp to honor the sacrifices of the brave men and women
			 of the Armed Forces who are still prisoner, missing, or unaccounted for,
			 and for other purposes.1.Short titleThis Act may be cited as the
			 Perpetual POW/MIA Stamp Act of 2014.2.FindingsCongress finds that—(1)the Department of
			 Defense reports that more than 83,000 servicemembers remain missing since
			 World
			 War II;(2)the United States
			 Government has an obligation to—(A)achieve the fullest possible accounting
			 for the
			 people of the United States who have gone missing while serving the
			 country; and(B)leave no
			 person
			 unaccounted for in future conflicts;(3)in 1982, the
			 National League of Families POW/MIA flag (referred to in this Act as the POW/MIA flag) became the first flag other than the flag of the United
			 States to
			 fly over the White House in Washington, DC;(4)Public Law 101–355, enacted on August 10,
			 1990,	designated the POW/MIA flag as the symbol of
			 our Nation’s concern and commitment to resolving as fully as possible the
			 fates
			 of Americans still prisoner, missing and unaccounted for in Southeast
			 Asia; and(5)the POW/MIA flag
			 should maintain continued visibility as a constant reminder of the plight
			 of
			  the people of the United States who are prisoners of war or missing in
			 action.3.Perpetual POW/MIA
			 stamp(a)In
			 generalIn order to continue to honor the sacrifices of the brave
			 men and women of the Armed Forces who have been prisoners of war, missing
			 in action, or
			 unaccounted for, the Postal Service shall issue
			 a
			 forever stamp that—(1)is suitable for that purpose; and(2)depicts the POW/MIA flag.(b)DefinitionFor
			 purposes of this Act, the term forever stamp means a
			 stamp that—(1)meets the postage required for first-class mail up to 1
			 ounce in
			 weight; and(2)retains full validity for the postage described in paragraph (1) even if the rate
			 of
			 that postage is later increased.(c)Effective
			 DateThe stamp described in subsection (a) shall be issued
			 beginning as soon as practicable after the date of enactment of this
			 Act
			 and shall not thereafter be discontinued.